PER CURIAM: *
David Luke, Texas prisoner #797148, moves for the appointment of counsel in his appeal from the grant of summary judgment in favor of the defendants in his civil rights suit. This court must examine the basis of its jurisdiction on its own motion if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). A timely notice of appeal is a prerequisite to the exercise of jurisdiction by this court. Dison v. Whitley, 20 F.3d 185, 186 (5th Cir.1994). Because Luke did not file a timely notice of appeal, this court lacks jurisdiction over the appeal. Id.; Fed. R.App. P. 4(a)(1)(A).
Luke’s motion for the appointment of counsel is DENIED, and the appeal is DISMISSED for lack of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.